Exhibit 10.1

TRANSITION SERVICES AGREEMENT

BY AND BETWEEN

TEGNA INC.

AND

CARS.COM INC.

DATED AS OF MAY 31, 2017



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I DEFINITIONS

     1  

Section 1.01.

   Definitions      1  

ARTICLE II SERVICES

     5  

Section 2.01.

   Services      5  

Section 2.02.

   Performance of Services      6  

Section 2.03.

   Charges for Services      7  

Section 2.04.

   Reimbursement for Out-of-Pocket Costs and Expenses      8  

Section 2.05.

   Changes in the Performance of Services      8  

Section 2.06.

   Transitional Nature of Services      8  

Section 2.07.

   Subcontracting      8  

ARTICLE III OTHER ARRANGEMENTS

     9  

Section 3.01.

   Access      9  

ARTICLE IV BILLING; TAXES

     10  

Section 4.01.

   Procedure      10  

Section 4.02.

   Late Payments      10  

Section 4.03.

   Taxes      10  

Section 4.04.

   No Set-Off      10  

Section 4.05.

   Audit Rights      10  

ARTICLE V TERM AND TERMINATION

     11  

Section 5.01.

   Term      11  

Section 5.02.

   Early Termination      11  

Section 5.03.

   Interdependencies      12  

Section 5.04.

   Effect of Termination      12  

Section 5.05.

   Information Transmission      12  

ARTICLE VI CONFIDENTIALITY; PROTECTIVE ARRANGEMENTS

     13  

Section 6.01.

   Parent and SpinCo Obligations      13  

Section 6.02.

   No Release; Return or Destruction      13  

Section 6.03.

   Privacy and Data Protection Laws      13  

Section 6.04.

   Protective Arrangements      13  

ARTICLE VII LIMITED LIABILITY AND INDEMNIFICATION

     14  

Section 7.01.

   Limitations on Liability      14  

 

-i-



--------------------------------------------------------------------------------

Section 7.02.

   Obligation to Re-Perform; Liabilities      15  

Section 7.03.

   Third-Party Claims      15  

Section 7.04.

   Parent Indemnity      15  

Section 7.05.

   Indemnification Procedures      15  

ARTICLE VIII MISCELLANEOUS

     15  

Section 8.01.

   Mutual Cooperation      15  

Section 8.02.

   Further Assurances      16  

Section 8.03.

   Audit Assistance      16  

Section 8.04.

   Title to Intellectual Property      16  

Section 8.05.

   Independent Contractors      16  

Section 8.06.

   Counterparts; Entire Agreement; Corporate Power      17  

Section 8.07.

   Governing Law      17  

Section 8.08.

   Assignability      18  

Section 8.09.

   Third-Party Beneficiaries      18  

Section 8.10.

   Notices      18  

Section 8.11.

   Severability      19  

Section 8.12.

   Force Majeure      19  

Section 8.13.

   Headings      19  

Section 8.14.

   Survival of Covenants      19  

Section 8.15.

   Waivers of Default      20  

Section 8.16.

   Dispute Resolution      20  

Section 8.17.

   Specific Performance      20  

Section 8.18.

   Amendments      21  

Section 8.19.

   Precedence of Schedules      21  

Section 8.20.

   Interpretation      21  

Section 8.21.

   Mutual Drafting      21  

 

-ii-



--------------------------------------------------------------------------------

TRANSITION SERVICES AGREEMENT

This TRANSITION SERVICES AGREEMENT, dated as of May 31, 2017 (this “Agreement”),
is by and between TEGNA Inc., a Delaware corporation (“Parent”), and Cars.com
Inc., a Delaware corporation (“SpinCo”).

R E C I T A L S:

WHEREAS, the board of directors of Parent (the “Parent Board”) has determined
that it is in the best interests of Parent and its stockholders to create a new
publicly traded company that shall operate the SpinCo Business;

WHEREAS, in furtherance of the foregoing, the Parent Board has determined that
it is appropriate and desirable to separate the SpinCo Business from the Parent
Business (the “Separation”) and, following the Separation, make a distribution,
on a pro rata basis, to holders of Parent Shares on the Record Date of all of
the outstanding SpinCo Shares owned by Parent (the “Distribution”);

WHEREAS, in order to effectuate the Separation and the Distribution, Parent and
SpinCo have entered into a Separation and Distribution Agreement, dated as of
May 31, 2017 (the “Separation and Distribution Agreement”);

WHEREAS, in order to facilitate and provide for an orderly transition in
connection with the Separation and the Distribution, the Parties desire to enter
into this Agreement to set forth the terms and conditions pursuant to which
Parent shall provide Services to SpinCo for a transitional period; and

WHEREAS, the Parties acknowledge that this Agreement, the Separation and
Distribution Agreement, and the other Ancillary Agreements represent the
integrated agreement of Parent and SpinCo relating to the Separation and
Distribution, are being entered together, and would not have been entered
independently.

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound, hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01. Definitions. For purposes of this Agreement, the following terms
shall have the following meanings:

“Action” shall mean any demand, action, claim, dispute, suit, countersuit,
arbitration, inquiry, subpoena, proceeding or investigation of any nature
(whether criminal, civil, legislative, administrative, regulatory, prosecutorial
or otherwise) by or before any federal, state, local, foreign or international
Governmental Authority or any arbitration or mediation tribunal.



--------------------------------------------------------------------------------

“Additional Services” shall have the meaning set forth in Section 2.01(b).

“Affiliate” has the meaning set forth in the Separation and Distribution
Agreement.

“Agreement” has the meaning set forth in the Preamble.

“Ancillary Agreements” has the meaning set forth in the Separation and
Distribution Agreement.

“Charge” and “Charges” have the meaning set forth in Section 2.03.

“Confidential Information” means all Information that is either confidential or
proprietary.

“Dispute” has the meaning set forth in Section 8.16(a).

“Distribution” has the meaning set forth in the Recitals.

“Distribution Date” shall mean the date of the consummation of the Distribution,
which shall be determined by the Parent Board in its sole and absolute
discretion.

“Effective Time” shall mean 11:59 p.m., New York City time, on the Distribution
Date.

“e-mail” shall have the meaning set forth in Section 8.10.

“Force Majeure” shall mean, with respect to a Party, an event beyond the
reasonable control of such Party (or any Person acting on its behalf), which
event (a) does not arise or result from the fault or negligence of such Party
(or any Person acting on its behalf) and (b) by its nature would not reasonably
have been foreseen by such Party (or such Person), or, if it would reasonably
have been foreseen, was unavoidable, and includes acts of God, acts of civil or
military authority, embargoes, epidemics, war, riots, insurrections, fires,
explosions, earthquakes, floods, unusually severe weather conditions, labor
problems or unavailability of parts, or, in the case of computer systems, any
significant and prolonged failure in electrical or air conditioning equipment.
Notwithstanding the foregoing, the receipt by a Party of an unsolicited takeover
offer or other acquisition proposal, even if unforeseen or unavoidable, and such
Party’s response thereto, shall not be deemed an event of Force Majeure.

“Governmental Authority” shall mean any nation or government, any state,
municipality or other political subdivision thereof, and any entity, body,
agency, commission, department, board, bureau, court, tribunal or other
instrumentality, whether federal, state, local, domestic, foreign or
multinational, exercising executive, legislative, judicial, regulatory,
administrative or other similar functions of, or pertaining to, government and
any executive official thereof.

 

-2-



--------------------------------------------------------------------------------

“Information” shall mean information, whether or not patentable or
copyrightable, in written, oral, electronic or other tangible or intangible
forms, stored in any medium, including studies, reports, records, books,
contracts, instruments, surveys, discoveries, ideas, concepts, know-how,
techniques, designs, specifications, drawings, blueprints, diagrams, models,
prototypes, samples, flow charts, data, computer data, disks, diskettes, tapes,
computer programs or other software, marketing plans, customer names,
communications by or to attorneys (including attorney-client privileged
communications), memos and other materials prepared by attorneys or under their
direction (including attorney work product), and other technical, financial,
employee or business information or data.

“Interest Payment” has the meaning set forth in Section 4.02.

“Law” shall mean any national, supranational, federal, state, provincial, local
or similar law (including common law), statute, code, order, ordinance, rule,
regulation, treaty (including any income tax treaty), license, permit,
authorization, approval, consent, decree, injunction, binding judicial or
administrative interpretation or other requirement, in each case, enacted,
promulgated, issued or entered by a Governmental Authority.

“Level of Service” has the meaning set forth in Section 2.02(c).

“Liabilities” shall mean all debts, guarantees, assurances, commitments,
liabilities, responsibilities, Losses, remediation, deficiencies, damages,
fines, penalties, settlements, sanctions, costs, expenses, interest and
obligations of any nature or kind, whether accrued or fixed, absolute or
contingent, matured or unmatured, accrued or not accrued, asserted or
unasserted, liquidated or unliquidated, foreseen or unforeseen, known or
unknown, reserved or unreserved, or determined or determinable, including those
arising under any Law, claim (including any Third-Party Claim), demand, Action,
or order, writ, judgment, injunction, decree, stipulation, determination or
award entered by or with any Governmental Authority or arbitration tribunal, and
those arising under any contract, agreement, obligation, indenture, instrument,
lease, promise, arrangement, release, warranty, commitment or undertaking, or
any fines, damages or equitable relief that is imposed, in each case, including
all costs and expenses relating thereto.

“Losses” shall mean actual losses (including any diminution in value), costs,
damages, penalties and expenses (including legal and accounting fees and
expenses and costs of investigation and litigation), whether or not involving a
Third-Party Claim.

“Minimum Service Period” means the period commencing on the Distribution Date
and ending sixty (60) days after the Distribution Date, unless otherwise
specified with respect to a particular service on the Schedules hereto.

“Parent” has the meaning set forth in the Preamble.

“Parent Board” has the meaning set forth in the Recitals.

“Parent Business” has the meaning set forth in the Separation and Distribution
Agreement.

“Parent Indemnitees” has the meaning set forth in Section 7.03.

 

-3-



--------------------------------------------------------------------------------

“Parent Shares” shall mean the shares of common stock, par value $1.00 per
share, of Parent.

“Parties” means the parties to this Agreement.

“Person” shall mean an individual, a general or limited partnership, a
corporation, a trust, a joint venture, an unincorporated organization, a limited
liability entity, any other entity and any Governmental Authority.

“Record Date” shall mean the close of business on the date to be determined by
the Parent Board as the record date for determining holders of Parent Shares
entitled to receive SpinCo Shares pursuant to the Distribution.

“Representatives” shall mean, with respect to any Person, any of such Person’s
directors, officers, employees, agents, consultants, advisors, accountants,
attorneys or other representatives.

“Separation” has the meaning set forth in the Recitals.

“Separation and Distribution Agreement” has the meaning set forth in the
Recitals.

“Service Baseline Period” has the meaning set forth in Section 2.02(c).

“Service Period” means, with respect to any Service, the period commencing on
the Distribution Date and ending on the earliest of (a) the date that a Party
terminates the provision of such Service pursuant to Section 5.02, (b) the date
that is the two (2)-year anniversary of the Distribution Date and (c) the date
specified for termination of such Service in the Schedules hereto.

“Services” has the meaning set forth in Section 2.01(a).

“SpinCo” has the meaning set forth in the Preamble.

“SpinCo Business” has the meaning set forth in the Separation and Distribution
Agreement.

“SpinCo Indemnitees” has the meaning set forth in Section 7.04.

“SpinCo Shares” shall mean the shares of common stock, par value $0.01 per
share, of SpinCo.

“Subsidiary” shall mean, with respect to any Person, any corporation, limited
liability company, joint venture or partnership of which such Person
(a) beneficially owns, either directly or indirectly, fifty percent (50%) or
more of (i) the total combined voting power of all classes of voting securities,
(ii) the total combined equity interests or (iii) the capital or profit
interests, in the case of a partnership, or (b) otherwise has the power to vote,
either directly or indirectly, sufficient securities to elect a majority of the
board of directors or similar governing body.

 

-4-



--------------------------------------------------------------------------------

“Tax” means any and all forms of taxation, whenever created or imposed by a
Taxing Authority, and, without limiting the generality of the foregoing, shall
include net income, alternative or add-on minimum, estimated, gross income,
sales, use, ad valorem, gross receipts, value added, franchise, profits,
license, transfer, recording, withholding, payroll, employment, excise,
severance, stamp, occupation, premium, property, windfall profit, custom duty or
other tax, governmental fee or other like assessment or charge of any kind
whatsoever, together with any related interest, penalties or other additions to
tax, or additional amounts imposed by any such Taxing Authority.

“Taxing Authority” means a national, foreign, municipal, state, federal or other
Governmental Authority responsible for the administration of any Tax.

“Termination Charges” shall mean, with respect to the termination of any Service
pursuant to Section 5.02(a)(i), any and all costs, fees and expenses (other than
any severance or retention costs, unless otherwise specified with respect to a
particular Service on the Schedules hereto or in the other Ancillary Agreements)
payable by Parent or its Subsidiaries to a Third Party directly as a result of
the early termination of such Service; provided, however, that Parent shall use
commercially reasonable efforts to minimize any costs, fees or expenses payable
to any Third Party in connection with such early termination of such Service and
credit any such reductions against the Termination Charges payable by SpinCo.

“Third Party” shall mean any Person other than the Parties or any of their
respective Affiliates.

“Third-Party Claim” shall mean any Action commenced by any Third Party against
any Party or any of its Affiliates.

ARTICLE II

SERVICES

Section 2.01. Services.

(a) Commencing as of the Effective Time, Parent agrees to provide, or to cause
one or more of its Subsidiaries to provide, to SpinCo, or any Subsidiary of
SpinCo, the applicable services (the “Services”) set forth on the Schedules
hereto.

(b) After the date of this Agreement, if SpinCo (i) identifies a service that
Parent provided to SpinCo prior to the Distribution Date that SpinCo reasonably
needs in order for the SpinCo Business to continue to operate in substantially
the same manner in which the SpinCo Business operated prior to the Distribution
Date, and such service was not included on the Schedules hereto (other than
because the Parties agreed such service shall not be provided), and
(ii) provides written notice to Parent within sixty (60) days after the
Distribution Date requesting such additional services, then Parent shall use its
commercially reasonable efforts to provide such requested additional services
(such requested additional services, the “Additional Services”); provided,
however, that Parent shall not be obligated to provide any Additional

 

-5-



--------------------------------------------------------------------------------

Service if it does not, in its reasonable judgment, have adequate resources to
provide such Additional Service or if the provision of such Additional Service
would significantly disrupt the operation of Parent’s or its Subsidiaries’
businesses; and provided, further, that Parent shall not be required to provide
any Additional Services if the Parties are unable to reach agreement on the
terms thereof (including with respect to Service Charges therefor). In
connection with any request for Additional Services in accordance with this
Section 2.01(b), the Parties shall in good faith negotiate the terms of a
supplement to the applicable Schedule, which terms shall be consistent with the
terms of, and the pricing methodology used for, similar Services provided under
this Agreement. Upon the mutual written agreement of the Parties, the supplement
to the applicable Schedule shall describe in reasonable detail the nature,
scope, Service Period(s), termination provisions and other terms applicable to
such Additional Services in a manner similar to that in which the Services are
described in the existing Schedules. Each supplement to the applicable Schedule,
as agreed to in writing by the Parties, shall be deemed part of this Agreement
as of the date of such agreement and the Additional Services set forth therein
shall be deemed “Services” provided under this Agreement, in each case subject
to the terms and conditions of this Agreement.

Section 2.02. Performance of Services.

(a) Subject to Section 2.05, Parent shall perform, or shall cause one or more of
its Subsidiaries to perform, all Services to be provided in a manner that is
based on its past practice and that in any event, conforms in all material
respects with the terms of the Schedules hereto.

(b) Nothing in this Agreement shall require Parent to perform or cause to be
performed any Service to the extent that the manner of such performance would
constitute a violation of any applicable Law or any existing contract or
agreement with a Third Party. If Parent is or becomes aware of the potential for
any such violation, Parent shall promptly advise SpinCo of such potential
violation, and Parent and SpinCo will mutually seek an alternative that
addresses such potential violation. The Parties agree to cooperate in good faith
and use commercially reasonable efforts to obtain any necessary Third Party
consents required under any existing contract or agreement with a Third Party to
allow Parent to perform, or cause to be performed, all Services to be provided
hereunder in accordance with the standards set forth in this Section 2.02.
SpinCo shall reimburse Parent for all reasonable out-of-pocket costs and
expenses (if any) incurred by Parent or any of its Subsidiaries in connection
with obtaining any such Third Party consent that is required to allow Parent to
perform or cause to be performed such Services. If, with respect to a Service,
the Parties, despite the use of such commercially reasonable efforts, are unable
to obtain a required Third Party consent, or the performance of such Service by
Parent would constitute a violation of any applicable Law, Parent shall have no
obligation whatsoever to perform or cause to be performed such Service.

(c) Unless otherwise provided with respect to a specific Service on the
Schedules hereto, Parent shall not be obligated to perform or to cause to be
performed any Service in a manner that is materially more burdensome (with
respect to service quality or quantity) than analogous services provided to
Parent or its applicable functional group or Subsidiary (collectively referred
to as the “Level of Service”) during the one year period ending on the last day
of Parent’s last fiscal quarter completed on or prior to the date of the
Distribution

 

-6-



--------------------------------------------------------------------------------

(the “Service Baseline Period”). If SpinCo requests that Parent perform or cause
to be performed any Service that exceeds the Level of Service during the Service
Baseline Period, then the Parties shall cooperate and act in good faith to
determine whether Parent will be required to provide such requested higher Level
of Service. If the Parties determine that Parent shall provide the requested
higher Level of Service, then such higher Level of Service shall be documented
in a written agreement signed by the Parties. Each amended section of the
Schedules hereto, as agreed to in writing by the Parties, shall be deemed part
of this Agreement as of the date of such written agreement and the Level of
Service increases set forth in such written agreement shall be deemed a part of
the “Services” provided under this Agreement, in each case subject to the terms
and conditions of this Agreement.

(d) (i) Neither Parent nor any of its Subsidiaries shall be required to perform
or to cause to be performed any of the Services for the benefit of any Third
Party or any other Person other than SpinCo and its Subsidiaries, and
(ii) EXCEPT AS EXPRESSLY PROVIDED IN THIS SECTION 2.02 OR SECTION 7.04, EACH
PARTY ACKNOWLEDGES AND AGREES THAT ALL SERVICES ARE PROVIDED ON AN “AS-IS”
BASIS, THAT SPINCO ASSUMES ALL RISK AND LIABILITY ARISING FROM OR RELATING TO
ITS USE OF AND RELIANCE UPON THE SERVICES, AND THAT PARENT MAKES NO OTHER
REPRESENTATIONS OR GRANTS ANY WARRANTIES, EXPRESS OR IMPLIED, EITHER IN FACT OR
BY OPERATION OF LAW, BY STATUTE OR OTHERWISE, WITH RESPECT TO THE SERVICES.
PARENT SPECIFICALLY DISCLAIMS ANY OTHER WARRANTIES, WHETHER WRITTEN OR ORAL, OR
EXPRESS OR IMPLIED, INCLUDING ANY WARRANTY OF QUALITY, MERCHANTABILITY, OR
FITNESS FOR A PARTICULAR USE OR PURPOSE OR THE NON-INFRINGEMENT OF ANY
INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES.

(e) Each Party shall be responsible for its own compliance with any and all Laws
applicable to its performance under this Agreement. No Party shall knowingly
take any action in violation of any such applicable Law that results in
Liability being imposed on the other Party.

Section 2.03. Charges for Services. Unless otherwise provided with respect to a
specific Service on the Schedules hereto, SpinCo shall pay Parent a fee (either
one-time or recurring) for such Services (or category of Services, as
applicable) (each fee constituting a “Charge” and, collectively, “Charges”),
which Charges shall be set forth on the applicable Schedules hereto, or if not
so set forth, then, unless otherwise provided with respect to a specific Service
on the Schedule hereto, based upon the cost of providing such Services as shall
be agreed to by the Parties from time to time. During the term of this
Agreement, the amount of a Charge for any Service may be modified to the extent
of (a) any adjustments mutually agreed to by the Parties, (b) any adjustments
due to a change in Level of Service requested by SpinCo and agreed upon by
Parent, and (c) any adjustment in the rates or charges imposed by any Third
Party provider that is providing Services, provided that Parent will notify
SpinCo in writing of any such change in rates at least thirty (30) days prior to
the effective date of such rate change. Together with any invoice for Charges,
Parent shall provide SpinCo with reasonable documentation, including any
additional documentation reasonably requested by SpinCo to the extent that such
documentation is in Parent’s or its Subsidiaries’ possession or control, to
support the calculation of such Charges.

 

-7-



--------------------------------------------------------------------------------

Section 2.04. Reimbursement for Out-of-Pocket Costs and Expenses. SpinCo shall
reimburse Parent for reasonable out-of-pocket costs and expenses incurred by
Parent or any of its Subsidiaries in connection with providing the Services
(including reasonable travel-related expenses) to the extent that such costs and
expenses are not reflected in the Charges for such Services; provided, however,
that any such cost or expense in excess of ten thousand dollars ($10,000.00)
that is not consistent with Parent’s historical practice for any individual
Service (including business travel and related expenses) shall require advance
written approval of SpinCo; provided, further, that if SpinCo does not provide
such advance written approval and the incurrence of such cost or expense is
reasonably necessary for Parent to provide such Service in accordance with the
standards set forth in this Agreement, Parent shall not be required to perform
such Service. Any authorized travel-related expenses incurred in performing the
Services shall be incurred and charged to SpinCo in accordance with Parent’s
then-applicable business travel policies.

Section 2.05. Changes in the Performance of Services. Subject to the performance
standards for Services set forth in Sections 2.02(a), 2.02(b) and 2.02(c),
Parent may make changes from time to time in the manner of performing the
Services if Parent is making similar changes in performing analogous services
for itself and if Parent furnishes to SpinCo reasonable prior written notice (in
content and timing) of such changes. If such change shall materially adversely
affect the timeliness or quality of, or the Charges for, the applicable Service,
SpinCo shall be permitted to terminate this Agreement or the applicable specific
Service pursuant to Section 5.02(a)(i) without being required to pay any
Termination Charges pursuant to Section 5.04 or comply with clauses (x), (y) and
(z) of Section 5.02(a)(i).

Section 2.06. Transitional Nature of Services. The Parties acknowledge the
transitional nature of the Services and agree to cooperate in good faith and to
use commercially reasonable efforts to avoid a disruption in the transition of
the Services from Parent to SpinCo (or its designee). SpinCo agrees to use
commercially reasonable efforts to reduce or eliminate its and its Affiliates’
dependency on each Service to the extent and as soon as is reasonably
practicable.

Section 2.07. Subcontracting. Parent may hire or engage one or more Third
Parties to perform any or all of its obligations under this Agreement; provided,
however, that (a) Parent shall use the same degree of care (but at least
reasonable care) in selecting each such Third Party as it would if such Third
Party was being retained to provide similar services to Parent and (b) Parent
shall in all cases remain responsible (as primary obligor) for all of its
obligations under this Agreement with respect to the scope of the Services, the
performance standard for Services set forth in Sections 2.02(a), 2.02(b) and
2.02(c) and the content of the Services provided to SpinCo. Parent shall be
liable for any breach of its obligations under this Agreement by any Third Party
service provider engaged by Parent. Subject to the confidentiality provisions
set forth in Article VI, Parent shall, and shall cause its Affiliates to,
provide, upon fifteen (15) business days’ prior written notice, any Information
within Parent’s or its Affiliates’ control that SpinCo reasonably requests in
connection with any Services being provided to SpinCo by a Third Party,
including any applicable invoices, agreements documenting the arrangements
between such Third Party and Parent and other supporting documentation;
provided, further, however, that SpinCo shall make no more than one such request
per Third Party during any calendar quarter.

 

-8-



--------------------------------------------------------------------------------

ARTICLE III

OTHER ARRANGEMENTS

Section 3.01. Access.

(a) Upon reasonable advance notice, SpinCo shall, and shall cause its
Subsidiaries to, allow Parent and its Subsidiaries and their respective
Representatives reasonable access during normal business hours to the
facilities, Information, systems, infrastructure and personnel of SpinCo and its
Subsidiaries as reasonably necessary for Parent and its Subsidiaries to fulfill
their obligations under this Agreement and, as applicable, to verify the
accuracy of internal controls over information technology, reporting of
financial data and related processes employed in connection with verifying
compliance with Section 404 of the Sarbanes-Oxley Act of 2002; provided that
(i) such access shall not unreasonably interfere with any of the business or
operations of SpinCo or any of its Subsidiaries and (ii) in the event that
SpinCo determines that providing such access could violate any applicable Law or
agreement or waive any attorney-client privilege, then the Parties shall use
commercially reasonable efforts to permit such access in a manner that avoids
any such consequence. Parent agrees that all of its and its Subsidiaries’
employees shall, and that it shall use commercially reasonable efforts to cause
its Representatives’ employees to, when on the property of SpinCo or its
Subsidiaries, or when given access to any facilities, Information, systems,
infrastructure or personnel of SpinCo or its Subsidiaries, conform to the
policies and procedures of SpinCo and its Subsidiaries, as applicable,
concerning health, safety, conduct and security which are made known or provided
to Parent from time to time.

(b) Upon reasonable advance notice, Parent shall, and shall cause its
Subsidiaries to, allow SpinCo and its Subsidiaries and their respective
Representatives reasonable access during normal business hours to the
facilities, Information, systems, infrastructure and personnel of Parent and its
Subsidiaries as reasonably necessary for SpinCo to verify the adequacy of
internal controls over information technology, reporting of financial data and
related processes employed in connection with the Services being provided,
including in connection with verifying compliance with Section 404 of the
Sarbanes-Oxley Act of 2002; provided that (i) such access shall not unreasonably
interfere with any of the business or operations of Parent or any of its
Subsidiaries and (ii) in the event that Parent determines that providing such
access could violate any applicable Law or agreement or waive any
attorney-client privilege, then the Parties shall use commercially reasonable
efforts to permit such access in a manner that avoids any such consequence.
SpinCo agrees that all of its and its Subsidiaries’ employees shall, and that it
shall use commercially reasonable efforts to cause its Representatives’
employees to, when on the property of Parent or its Subsidiaries, or when given
access to any facilities, Information, systems, infrastructure or personnel of
Parent or its Subsidiaries, conform to the policies and procedures of Parent and
its Subsidiaries, as applicable, concerning health, safety, conduct and security
which are made known or provided to SpinCo from time to time.

 

-9-



--------------------------------------------------------------------------------

ARTICLE IV

BILLING; TAXES

Section 4.01. Procedure. Charges for the Services shall be charged to and
payable by SpinCo. Amounts payable pursuant to this Agreement shall be paid by
wire transfer or Automated Clearing House payment (or such other method of
payment as may be agreed between the Parties from time to time) to Parent (as
directed by Parent), which amounts shall be due (a) in the case of recurring
fees, on a monthly basis on or prior to the first day of the calendar month for
which the applicable Service is to be provided, and (b) in the case of all other
amounts, within forty-five (45) days of SpinCo’s receipt of each invoice for
Charges, including reasonable documentation pursuant to Section 2.03. All
amounts due and payable hereunder shall be paid in U.S. dollars. In the event of
any billing dispute, SpinCo shall promptly pay any undisputed amount.

Section 4.02. Late Payments. Charges not paid when due (including any undisputed
amounts) pursuant to this Agreement (and any amounts billed or otherwise
invoiced or demanded and properly payable that are not paid within forty-five
(45) days of the receipt of such bill, invoice or other demand) shall accrue
interest at a rate per annum equal to the Prime Rate plus two percent (2%) or
the maximum rate under applicable Law, whichever is lower (the “Interest
Payment”).

Section 4.03. Taxes. Without limiting any provisions of this Agreement, SpinCo
shall bear any and all Taxes and other similar charges (and any related interest
and penalties) imposed on, or payable with respect to, any fees or charges,
including any Charges, payable by it pursuant to this Agreement, including all
sales, use, value-added, and similar Taxes, but excluding any Taxes on Parent’s
income. Notwithstanding anything to the contrary in the previous sentence or
elsewhere in this Agreement, SpinCo shall be entitled to withhold from any
payments to Parent any such Taxes that SpinCo is required by applicable Law to
withhold and shall pay such Taxes to the applicable Taxing Authority.

Section 4.04. No Set-Off. Except as mutually agreed to in writing by Parent and
SpinCo, neither SpinCo nor any of its Affiliates shall have any right of set-off
or other similar rights with respect to any amounts owed to Parent or any of its
Subsidiaries pursuant to this Agreement on account of any obligation owed by
Parent or any of its Subsidiaries to SpinCo or any of its Subsidiaries.

Section 4.05. Audit Rights. Subject to the confidentiality provisions of this
Agreement, Parent shall, and shall cause its Affiliates to, provide, upon ten
(10) days’ prior written notice from SpinCo, any information within Parent’s or
its Affiliates’ possession that SpinCo reasonably requests in connection with
any Services being provided to SpinCo by Parent or a Third Party service
provider, including any applicable invoices or other supporting documentation,
or in the case of a Third Party service provider, agreements documenting the
arrangements between such Third Party service provider and Parent; provided,
however, that SpinCo shall make no more than one such request during any
calendar month. SpinCo shall reimburse Parent for any reasonable, documented,
out-of-pocket costs incurred in connection with Parent providing such
information.

 

-10-



--------------------------------------------------------------------------------

ARTICLE V

TERM AND TERMINATION

Section 5.01. Term. This Agreement shall commence at the Effective Time and
shall terminate upon the earliest to occur of (a) the last date on which Parent
is obligated to provide any Service to SpinCo in accordance with the terms of
this Agreement; (b) the mutual written agreement of the Parties to terminate
this Agreement in its entirety; and (c) the date that is the two (2)-year
anniversary of the Distribution Date. Unless otherwise terminated pursuant to
Section 5.02, this Agreement shall terminate with respect to each Service as of
the close of business on the last day of the Service Period for such Service.

Section 5.02. Early Termination.

(a) Without prejudice to SpinCo’s rights with respect to Force Majeure, SpinCo
may from time to time terminate this Agreement with respect to the entirety or
portion of any Service (for the avoidance of doubt, SpinCo may terminate any
Service (or portion thereof) set forth on any part of the Schedules hereto
without terminating all or any other Services set forth on the same Schedule as
such terminated Service (or portion thereof)):

(i) For any reason or no reason, upon the giving of at least forty-five
(45) days’ prior written notice (or such other number of days specified in the
Schedules hereto) to Parent; provided, however, that any such termination
(x) may not be effective prior to the end of the Minimum Service Period, (y) may
only be effective as of the last day of a month and (z) shall be subject to the
obligation to pay any applicable Termination Charges pursuant to Section 5.04;
or

(ii) if Parent has failed to perform any of its material obligations under this
Agreement with respect to such Service, and such failure shall continue to be
uncured by Parent for a period of at least thirty (30) days after receipt by
Parent of written notice of such failure from SpinCo; provided, however, that
SpinCo shall not be entitled to terminate this Agreement with respect to the
applicable Service if, as of the end of such period, there remains a good-faith
Dispute between the Parties (undertaken in accordance with the terms of
Section 8.16) as to whether Parent has cured the applicable breach.

(b) Parent may terminate this Agreement with respect to the entirety or portion
of any Service at any time upon prior written notice to SpinCo if SpinCo has
failed to perform any of its material obligations under this Agreement with
respect to such Service, including making payment of Charges for such Service
when due, and such failure shall continue to be uncured by SpinCo for a period
of at least thirty (30) days after receipt by SpinCo of a written notice of such
failure from Parent; provided, however, that Parent shall not be entitled to
terminate this Agreement with respect to the applicable Service if, as of the
end of such period, there remains a good-faith Dispute between the Parties
(undertaken in accordance with the terms of Section 8.16) as to whether SpinCo
has cured the applicable breach.

(c) The Schedules hereto shall be updated to reflect any terminated Service.

 

-11-



--------------------------------------------------------------------------------

Section 5.03. Interdependencies. The Parties acknowledge and agree that
(a) there may be interdependencies among the Services being provided under this
Agreement; (b) upon the request of either Party, the Parties shall cooperate and
act in good faith to determine whether (i) any such interdependencies exist with
respect to the particular Service that SpinCo is seeking to terminate pursuant
to Section 5.02 and (ii) in the case of such termination, Parent’s ability to
provide a particular Service in accordance with this Agreement would be
materially and adversely affected by such termination of another Service; and
(c) in the event that the Parties have determined that such interdependencies
exist and such termination would materially and adversely affect Parent’s
ability to provide a particular Service in accordance with this Agreement, the
Parties shall (i) negotiate in good faith to amend the Schedules hereto with
respect to such impacted Service prior to such termination, which amendment
shall be consistent with the terms of comparable Services, and (ii) if after
such negotiation, the Parties are unable to agree on such amendment, Parent’s
obligation to provide such Service shall terminate automatically with such
termination.

Section 5.04. Effect of Termination. Upon the termination of any Service
pursuant to this Agreement, Parent shall have no further obligation to provide
the terminated Service, and SpinCo shall have no obligation to pay any future
Charges relating to such Service; provided, however, that SpinCo shall remain
obligated to Parent for (a) the Charges owed and payable in respect of Services
provided prior to the effective date of termination for such Service, and
(b) any applicable Termination Charges (which, in the case of clause (b), shall
not be payable in the event that SpinCo terminates any Service pursuant to
Section 5.02(a)(ii)). In connection with the termination of any Service, the
provisions of this Agreement not relating solely to such terminated Service
shall survive any such termination, and in connection with a termination of this
Agreement, Article I, this Article V, Article VII and Article VIII, all
confidentiality obligations under this Agreement and Liability for all due and
unpaid Charges, and Termination Charges shall continue to survive indefinitely.

Section 5.05. Information Transmission. Parent, on behalf of itself and its
Subsidiaries, shall use commercially reasonable efforts to provide or make
available, or cause to be provided or made available, to SpinCo, in accordance
with Section 6.1 of the Separation and Distribution Agreement, any Information
received or computed by Parent for the benefit of SpinCo concerning the relevant
Service during the Service Period; provided, however, that, except as otherwise
agreed to in writing by the Parties (a) Parent shall not have any obligation to
provide, or cause to be provided, Information in any non-standard format,
(b) Parent and its Subsidiaries shall be reimbursed for their reasonable costs
in accordance with Section 6.3 of the Separation and Distribution Agreement for
creating, gathering, copying, transporting and otherwise providing such
Information, and (c) Parent shall use commercially reasonable efforts to
maintain any such Information in accordance with Section 6.4 of the Separation
and Distribution Agreement.

 

-12-



--------------------------------------------------------------------------------

ARTICLE VI

CONFIDENTIALITY; PROTECTIVE ARRANGEMENTS

Section 6.01. Parent and SpinCo Obligations. Subject to Section 6.04, until the
three (3)-year anniversary of the date of the termination of this Agreement in
its entirety, each of Parent and SpinCo, on behalf of itself and each of its
Subsidiaries, agrees to hold, and to cause its respective Representatives to
hold, in strict confidence, with at least the same degree of care that applies
to Parent’s Confidential Information pursuant to policies in effect as of the
Effective Time, all Confidential Information concerning the other Party or its
Subsidiaries or their respective businesses that is either in its possession
(including Confidential Information in its possession prior to the date hereof)
or furnished by such other Party or such other Party’s Subsidiaries or their
respective Representatives at any time pursuant to this Agreement, and shall not
use any such Confidential Information other than for such purposes as may be
expressly permitted hereunder, except, in each case, to the extent that such
Confidential Information (a) is in the public domain or is generally available
to the public, other than as a result of a disclosure by such Party or any of
its Subsidiaries or any of their respective Representatives in violation of this
Agreement; (b) is lawfully acquired from other sources by such Party or any of
its Subsidiaries, which sources are not themselves known by such Party or any of
its Subsidiaries to be bound by a confidentiality obligation or other
contractual, legal or fiduciary obligation of confidentiality with respect to
such Confidential Information; or (c) is independently developed or generated
without reference to or use of the Confidential Information of the other Party
or any of its Subsidiaries. If any Confidential Information of a Party or any of
its Subsidiaries is disclosed to the other Party or any of its Subsidiaries in
connection with providing the Services, then such disclosed Confidential
Information shall be used only as required to perform such Services.

Section 6.02. No Release; Return or Destruction. Each Party agrees (a) not to
release or disclose, or permit to be released or disclosed, any Confidential
Information of the other Party addressed in Section 6.01 to any other Person,
except its Representatives who need to know such Confidential Information in
their capacities as such (who shall be advised of their obligations hereunder
with respect to such Confidential Information) and except in compliance with
Section 6.04, and (b) to use commercially reasonable efforts to maintain such
Confidential Information in accordance with Section 6.4 of the Separation and
Distribution Agreement. Without limiting the foregoing, when any such
Confidential Information is no longer needed for the purposes contemplated by
the Separation and Distribution Agreement, this Agreement or any other Ancillary
Agreements, each Party will promptly after request of the other Party either
return to the other Party all such Confidential Information in a tangible form
(including all copies thereof and all notes, extracts or summaries based
thereon) or notify the other Party in writing that it has destroyed such
information (and such copies thereof and such notes, extracts or summaries based
thereon); provided that the Parties may retain electronic back-up versions of
such Confidential Information maintained on routine computer system backup
tapes, disks or other backup storage devices; and provided, further, that any
such retained back-up information shall remain subject to the confidentiality
provisions of this Agreement.

Section 6.03. Privacy and Data Protection Laws. Each Party shall comply with all
applicable state, federal and foreign privacy and data protection Laws that are
or that may in the future be applicable to the provision of the Services under
this Agreement.

Section 6.04. Protective Arrangements. In the event that a Party or any of its
Subsidiaries either determines on the advice of its counsel that it is required
to disclose any information pursuant to applicable Law or receives any request
or demand under lawful process or from any Governmental Authority to disclose or
provide information of the other Party (or any of its Subsidiaries) that is
subject to the confidentiality provisions hereof, such Party shall

 

-13-



--------------------------------------------------------------------------------

notify the other Party (to the extent legally permitted) as promptly as
practicable under the circumstances prior to disclosing or providing such
information and shall cooperate, at the expense of the other Party, in seeking
any appropriate protective order requested by the other Party. In the event that
such other Party fails to receive such appropriate protective order in a timely
manner and the Party receiving the request or demand reasonably determines that
its failure to disclose or provide such information shall actually prejudice the
Party receiving the request or demand, then the Party that received such request
or demand may thereafter disclose or provide information to the extent required
by such Law (as so advised by its counsel) or by lawful process or such
Governmental Authority, and the disclosing Party shall promptly provide the
other Party with a copy of the information so disclosed, in the same form and
format so disclosed, together with a list of all Persons to whom such
information was disclosed, in each case to the extent legally permitted.

ARTICLE VII

LIMITED LIABILITY AND INDEMNIFICATION

Section 7.01. Limitations on Liability.

(a) SUBJECT TO SECTION 7.02, THE LIABILITIES OF PARENT AND ITS SUBSIDIARIES AND
THEIR RESPECTIVE REPRESENTATIVES, COLLECTIVELY, UNDER THIS AGREEMENT FOR ANY ACT
OR FAILURE TO ACT IN CONNECTION HEREWITH (INCLUDING THE PERFORMANCE OR BREACH OF
THIS AGREEMENT), OR FROM THE SALE, DELIVERY, PROVISION OR USE OF ANY SERVICES
PROVIDED UNDER OR CONTEMPLATED BY THIS AGREEMENT, WHETHER IN CONTRACT, TORT
(INCLUDING NEGLIGENCE AND STRICT LIABILITY) OR OTHERWISE, SHALL NOT EXCEED
$5,000,000. SUBJECT TO SECTION 7.02 AND EXCEPT FOR THE FAILURE OF SPINCO TO PAY
FOR SERVICES, THE LIABILITIES OF SPINCO AND ITS SUBSIDIARIES AND THEIR
RESPECTIVE REPRESENTATIVES, COLLECTIVELY, UNDER THIS AGREEMENT FOR ANY ACT OR
FAILURE TO ACT IN CONNECTION HEREWITH (INCLUDING THE PERFORMANCE OR BREACH OF
THIS AGREEMENT), OR FROM THE RECEIPT OF ANY SERVICES PROVIDED UNDER OR
CONTEMPLATED BY THIS AGREEMENT, WHETHER IN CONTRACT, TORT (INCLUDING NEGLIGENCE
AND STRICT LIABILITY) OR OTHERWISE, SHALL NOT EXCEED $5,000,000.

(b) IN NO EVENT SHALL EITHER PARTY, ITS SUBSIDIARIES OR THEIR RESPECTIVE
REPRESENTATIVES BE LIABLE TO THE OTHER PARTY FOR ANY INDIRECT, PUNITIVE,
EXEMPLARY, REMOTE, SPECULATIVE OR SIMILAR DAMAGES IN EXCESS OF COMPENSATORY
DAMAGES OF THE OTHER PARTY IN CONNECTION WITH THE PERFORMANCE OF THIS AGREEMENT
(OTHER THAN ANY SUCH LIABILITY WITH RESPECT TO A THIRD-PARTY CLAIM), AND EACH
PARTY HEREBY WAIVES ON BEHALF OF ITSELF, ITS SUBSIDIARIES AND ITS
REPRESENTATIVES ANY CLAIM FOR SUCH DAMAGES, WHETHER ARISING IN CONTRACT, TORT OR
OTHERWISE.

(c) The limitations in Section 7.01(a) and Section 7.01(b) shall not apply in
respect of any Liability arising out of or in connection with (i) either Party’s
Liability for breaches of confidentiality under Article VI, (ii) the Parties’
respective obligations under Section 7.03 or 7.04 or (iii) the willful
misconduct or fraud of or by the Party to be charged.

 

-14-



--------------------------------------------------------------------------------

Section 7.02. Obligation to Re-Perform; Liabilities. In the event of any breach
of this Agreement by Parent with respect to the provision of any Services (with
respect to which Parent can reasonably be expected to re-perform in a
commercially reasonable manner), Parent shall, at the request of SpinCo,
promptly correct in all material respects such error, defect or breach or
re-perform in all material respects such Services at the sole cost and expense
of Parent. The remedy set forth in this Section 7.02 shall be the sole and
exclusive remedy of SpinCo for any such breach of this Agreement; provided,
however, that the foregoing shall not prohibit SpinCo from exercising its right
to terminate this Agreement in accordance with the provisions of Section
5.02(a)(ii) or seeking specific performance in accordance with Section 8.17. Any
request for re-performance in accordance with this Section 7.02 by SpinCo must
be in writing and specify in reasonable detail the particular error, defect or
breach, and such request must be made no more than one month from the later of
(x) the date on which such breach occurred and (y) the date on which such breach
was reasonably discovered by SpinCo.

Section 7.03. Third-Party Claims. In addition to (but not in duplication of) its
other indemnification obligations (if any) under the Separation and Distribution
Agreement, this Agreement or any other Ancillary Agreement, SpinCo shall
indemnify, defend and hold harmless Parent, its Subsidiaries and each of their
respective Representatives, and each of the successors and assigns of any of the
foregoing (collectively, the “Parent Indemnitees”), from and against any and all
claims of Third Parties relating to, arising out of or resulting from SpinCo’s
use or receipt of the Services provided by Parent hereunder, other than
Third-Party Claims arising out of the gross negligence, willful misconduct or
fraud of any Parent Indemnitee.

Section 7.04. Parent Indemnity. In addition to (but not in duplication of) its
other indemnification obligations (if any) under the Separation and Distribution
Agreement, this Agreement or any other Ancillary Agreement, Parent shall
indemnify, defend and hold harmless SpinCo, its Subsidiaries and each of their
respective Representatives, and each of the successors and assigns of any of the
foregoing (collectively, the “SpinCo Indemnitees”), from and against any and all
Liabilities relating to, arising out of or resulting from the sale, delivery or
provision of any Services provided by Parent hereunder, but only to the extent
that such Liability relates to, arises out of or results from Parent’s gross
negligence, willful misconduct or fraud.

Section 7.05. Indemnification Procedures. The procedures for indemnification set
forth in Sections 4.5, 4.6 and 4.7 of the Separation and Distribution Agreement
shall govern claims for indemnification under this Agreement.

ARTICLE VIII

MISCELLANEOUS

Section 8.01. Mutual Cooperation. Each Party shall, and shall cause its
Subsidiaries to, cooperate with the other Party and its Subsidiaries in
connection with the performance of the Services hereunder; provided, however,
that such cooperation shall not unreasonably disrupt the normal operations of
such Party or its Subsidiaries; and, provided, further, that this Section 8.01

shall not require such Party to incur any out-of-pocket costs or expenses unless
and except as expressly provided in this Agreement or otherwise agreed to in
writing by the Parties.

 

-15-



--------------------------------------------------------------------------------

Section 8.02. Further Assurances. Subject to the terms of this Agreement, each
Party shall take, or cause to be taken, any and all reasonable actions,
including the execution, acknowledgment, filing and delivery of any and all
documents and instruments that any other Party may reasonably request in order
to effect the intent and purpose of this Agreement and the transactions
contemplated hereby.

Section 8.03. Audit Assistance. Each of the Parties and their respective
Subsidiaries are or may be subject to regulation and audit by a Governmental
Authority (including a Taxing Authority), standards organizations, customers or
other parties to contracts with such Parties or their respective Subsidiaries
under applicable Law, standards or contract provisions. If a Governmental
Authority, standards organization, customer or other party to a contract with a
Party or its Subsidiary exercises its right to examine or audit such Party’s or
its Subsidiary’s books, records, documents or accounting practices and
procedures pursuant to such applicable Law, standards or contract provisions,
and such examination or audit relates to the Services, then the other Party
shall provide, at the sole cost and expense of the requesting Party, all
assistance reasonably requested by the Party that is subject to the examination
or audit in responding to such examination or audits or requests for
Information, to the extent that such assistance or Information is within the
reasonable control of the cooperating Party and is related to the Services.

Section 8.04. Title to Intellectual Property. Except as expressly provided for
under the terms of this Agreement or the Separation and Distribution Agreement,
SpinCo acknowledges that it shall acquire no right, title or interest (including
any license rights or rights of use) in any intellectual property which is owned
or licensed by Parent, by reason of the provision of the Services hereunder.
SpinCo shall not remove or alter any copyright, trademark, confidentiality or
other proprietary notices that appear on any intellectual property owned or
licensed by Parent, and SpinCo shall reproduce any such notices on any and all
copies thereof. SpinCo shall not attempt to decompile, translate, reverse
engineer or make excessive copies of any intellectual property owned or licensed
by Parent, and SpinCo shall promptly notify Parent of any such attempt,
regardless of whether by SpinCo or any Third Party, of which SpinCo becomes
aware.

Section 8.05. Independent Contractors. The Parties each acknowledge and agree
that they are separate entities, each of which has entered into this Agreement
for independent business reasons. The relationships of the Parties hereunder are
those of independent contractors and nothing contained herein shall be deemed to
create a joint venture, partnership or any other relationship between the
Parties. Employees performing Services hereunder do so on behalf of, under the
direction of, and as employees of, Parent, and SpinCo shall have no right, power
or authority to direct such employees, unless otherwise specified with respect
to a particular Service on the Schedules hereto.

 

-16-



--------------------------------------------------------------------------------

Section 8.06. Counterparts; Entire Agreement; Corporate Power.

(a) This Agreement may be executed in one or more counterparts, all of which
shall be considered one and the same agreement, and shall become effective when
one or more counterparts have been signed by each of the Parties and delivered
to the other Party.

(b) This Agreement, the Separation and Distribution Agreement and the other
Ancillary Agreements and the Exhibits, Schedules and appendices hereto and
thereto contain the entire agreement between the Parties with respect to the
subject matter hereof, supersede all previous agreements, negotiations,
discussions, writings, understandings, commitments and conversations with
respect to such subject matter, and there are no agreements or understandings
between the Parties other than those set forth or referred to herein or therein.
This Agreement, the Separation and Distribution Agreement, and the other
Ancillary Agreements govern the arrangements in connection with the Separation
and Distribution and would not have been entered independently.

(c) Parent represents on behalf of itself and, to the extent applicable, each of
its Subsidiaries, and SpinCo represents on behalf of itself and, to the extent
applicable, each of its Subsidiaries, as follows:

(i) each such Person has the requisite corporate or other power and authority
and has taken all corporate or other action necessary in order to execute,
deliver and perform this Agreement and to consummate the transactions
contemplated hereby; and

(ii) this Agreement has been duly executed and delivered by it and constitutes a
valid and binding agreement of it and is enforceable in accordance with the
terms hereof.

(d) Each Party acknowledges and agrees that delivery of an executed counterpart
of a signature page to this Agreement (whether executed by manual, stamp or
mechanical signature) by facsimile or by e-mail in portable document format
(PDF) shall be effective as delivery of such executed counterpart of this
Agreement. Each Party expressly adopts and confirms each such facsimile, stamp
or mechanical signature (regardless of whether delivered in person, by mail, by
courier, by facsimile or by e-mail in portable document format (PDF)) made in
its respective name as if it were a manual signature delivered in person, agrees
that it will not assert that any such signature or delivery is not adequate to
bind such Party to the same extent as if it were signed manually and delivered
in person and agrees that, at the reasonable request of the other Party at any
time, it will as promptly as reasonably practicable cause this Agreement to be
manually executed (any such execution to be as of the date of the initial date
thereof) and delivered in person, by mail or by courier.

Section 8.07. Governing Law. This Agreement (and any claims or disputes arising
out of or related hereto or to the transactions contemplated hereby or to the
inducement of any Party to enter herein, whether for breach of contract,
tortious conduct or otherwise and whether predicated on common law, statute or
otherwise) shall be governed by and construed and interpreted in accordance with
the Laws of the State of Delaware, irrespective of the choice of Laws principles
of the State of Delaware, including all matters of validity, construction,
effect, enforceability, performance and remedies.

 

-17-



--------------------------------------------------------------------------------

Section 8.08. Assignability. This Agreement shall be binding upon and inure to
the benefit of the Parties and their respective successors and permitted
assigns; provided, however, that neither Party may assign its rights or delegate
its obligations under this Agreement without the express prior written consent
of the other Party. Notwithstanding the foregoing, no such consent shall be
required for the assignment of a Party’s rights and obligations under the
Separation and Distribution Agreement, this Agreement and the other Ancillary
Agreements in whole (i.e., the assignment of a Party’s rights and obligations
under the Separation and Distribution Agreement, this Agreement and all the
other Ancillary Agreements all at the same time) in connection with a merger,
consolidation or other business combination of a Party with or into any other
Person or a sale of all or substantially all of the assets of a Party to another
Person, in each case so long as the resulting, surviving or acquiring Person
assumes all the obligations of the relevant Party by operation of Law or
pursuant to an agreement in form and substance reasonably satisfactory to the
other Party.

Section 8.09. Third-Party Beneficiaries. Except as provided in Article VII with
respect to the Parent Indemnitees and the SpinCo Indemnitees in their respective
capacities as such, (a) the provisions of this Agreement are solely for the
benefit of the Parties and are not intended to confer upon any other Person
except the Parties any rights or remedies hereunder; and (b) there are no other
third-party beneficiaries of this Agreement and this Agreement shall not provide
any other Third Party with any remedy, claim, Liability, reimbursement, claim of
action or other right in excess of those existing without reference to this
Agreement.

Section 8.10. Notices. All notices, requests, claims, demands or other
communications under this Agreement shall be in writing and shall be given or
made (and except as provided herein shall be deemed to have been duly given or
made upon receipt) by delivery in person, by overnight courier service, by
certified mail, return receipt requested, by facsimile, or by electronic mail
(“e-mail”), so long as confirmation of receipt of such e-mail is requested and
received, to the respective Parties at the following addresses (or at such other
address for a Party as shall be specified in a notice given in accordance with
this Section 8.10):

If to Parent, to:

TEGNA Inc.

7950 Jones Branch Drive

McLean, Virginia 22107

Attention: Chief Legal and Administrative Officer

Facsimile: (703) 873-6331

E-mail:      lawdept@tegna.com

 

-18-



--------------------------------------------------------------------------------

If to SpinCo, to:

Cars.com Inc.

175 West Jackson Boulevard

Chicago Illinois

Attention: Chief Legal Officer

Facsimile: (312) 601-5865

E-mail:       legal@cars.com

Any Party may, by notice to the other Party, change the address to which such
notices are to be given.

Section 8.11. Severability. If any provision of this Agreement or the
application thereof to any Person or circumstance is determined by a court of
competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions hereof, or the application of such provision to Persons or
circumstances or in jurisdictions other than those as to which it has been held
invalid or unenforceable, shall remain in full force and effect and shall in no
way be affected, impaired or invalidated thereby. Upon such determination, the
Parties shall negotiate in good faith in an effort to agree upon such a suitable
and equitable provision to effect the original intent of the Parties.

Section 8.12. Force Majeure. No Party shall be deemed in default of this
Agreement for any delay or failure to fulfill any obligation hereunder so long
as and to the extent to which any delay or failure in the fulfillment of such
obligations is prevented, frustrated, hindered or delayed as a consequence of
circumstances of Force Majeure. Without limiting the termination rights
contained in this Agreement, in the event of any such excused delay, the time
for performance shall be extended for a period equal to the time lost by reason
of the delay. A Party claiming the benefit of this provision shall, as soon as
reasonably practicable after the occurrence of any such Force Majeure,
(a) provide written notice to the other Party of the nature and extent of such
Force Majeure; and (b) use commercially reasonable efforts to remove any such
causes and resume performance under this Agreement as soon as reasonably
practicable (and in no event later than the date that the affected Party resumes
analogous performance under any other agreement for itself, its Affiliates or
any Third Party) unless this Agreement has previously been terminated under
Article V or this Section 8.12. SpinCo shall be (i) relieved of the obligation
to pay Charges for the affected Service(s) throughout the duration of such Force
Majeure and (ii) entitled to permanently terminate such Service(s) if the delay
or failure in providing such Services because of a Force Majeure shall continue
to exist for more than thirty (30) consecutive days (it being understood that
SpinCo shall not be required to provide any advance notice of such termination
to Parent).

Section 8.13. Headings. The Article, Section and Paragraph headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement.

Section 8.14. Survival of Covenants. Except as expressly set forth in this
Agreement, the covenants, representations and warranties and other agreements
contained in this Agreement, and Liability for the breach of any obligations
contained herein, shall survive the Effective Time and shall remain in full
force and effect thereafter.

 

-19-



--------------------------------------------------------------------------------

Section 8.15. Waivers of Default. Waiver by any Party of any default by the
other Party of any provision of this Agreement shall not be deemed a waiver by
the waiving Party of any subsequent or other default, nor shall it prejudice the
rights of the waiving Party. No failure or delay by any Party in exercising any
right, power or privilege under this Agreement shall operate as a waiver
thereof, nor shall a single or partial exercise thereof prejudice any other or
further exercise thereof or the exercise of any other right, power or privilege.

Section 8.16. Dispute Resolution.

(a) In the event of any controversy, dispute or claim (a “Dispute”) arising out
of or relating to any Party’s rights or obligations under this Agreement
(whether arising in contract, tort or otherwise), calculation or allocation of
the costs of any Service or otherwise arising out of or relating in any way to
this Agreement (including the interpretation or validity of this Agreement),
such Dispute shall be resolved in accordance with the dispute resolution process
referred to in Article VII of the Separation and Distribution Agreement.

(b) In any Dispute regarding the amount of a Charge or a Termination Charge, if
such Dispute is finally resolved pursuant to the dispute resolution process set
forth or referred to in Section 8.16(a) and it is determined that the Charge or
the Termination Charge, as applicable, that Parent has invoiced SpinCo, and that
SpinCo has paid to Parent, is greater or less than the amount that the Charge or
the Termination Charge, as applicable, should have been, then (i) if it is
determined that SpinCo has overpaid the Charge or the Termination Charge, as
applicable, Parent shall within ten (10) calendar days after such determination
reimburse SpinCo an amount of cash equal to such overpayment, plus the Interest
Payment, accruing from the date of payment by SpinCo to the time of
reimbursement by Parent; and (ii) if it is determined that SpinCo has underpaid
the Charge or the Termination Charge, as applicable, SpinCo shall within ten
(10) calendar days after such determination reimburse Parent an amount of cash
equal to such underpayment, plus the Interest Payment, accruing from the date
such payment originally should have been made by SpinCo to the time of payment
by SpinCo.

Section 8.17. Specific Performance. Subject to Section 8.16, in the event of any
actual or threatened default in, or breach of, any of the terms, conditions and
provisions of this Agreement, the Party or Parties who are, or are to be,
thereby aggrieved shall have the right to specific performance and injunctive or
other equitable relief (on an interim or permanent basis) in respect of its
rights or their rights under this Agreement, in addition to any and all other
rights and remedies at law or in equity, and all such rights and remedies shall
be cumulative. The Parties agree that the remedies at law for any breach or
threatened breach are inadequate compensation for any loss and that any defense
in any Action for specific performance that a remedy at law would be adequate is
waived. Any requirements for the securing or posting of any bond with such
remedy are hereby waived by each of the Parties. Unless otherwise agreed in
writing, Parent shall continue to provide Services and the Parties shall honor
all other commitments under this Agreement during the course of dispute
resolution pursuant to the provisions of Section 8.16 and this Section 8.17 with
respect to all matters not subject to such Dispute; provided, however, that this
obligation shall only exist during the term of this Agreement.

 

-20-



--------------------------------------------------------------------------------

Section 8.18. Amendments. No provisions of this Agreement shall be deemed
waived, amended, supplemented or modified by a Party, unless such waiver,
amendment, supplement or modification is in writing and signed by the authorized
representative of the Party against whom enforcement of such waiver, amendment,
supplement or modification is sought.

Section 8.19. Precedence of Schedules. Each Schedule attached to or referenced
in this Agreement is hereby incorporated into and shall form a part of this
Agreement; provided, however, that the terms contained in such Schedule shall
only apply with respect to the Services provided under that Schedule. In the
event of a conflict between the terms contained in an individual Schedule and
the terms in the body of this Agreement, the terms in the Schedule shall take
precedence with respect to the Services under such Schedule only. No terms
contained in individual Schedules shall otherwise modify the terms of this
Agreement.

Section 8.20. Interpretation. In this Agreement, (a) words in the singular shall
be deemed to include the plural and vice versa and words of one gender shall be
deemed to include the other genders as the context requires; (b) the terms
“hereof,” “herein” and “herewith” and words of similar import shall, unless
otherwise stated, be construed to refer to this Agreement as a whole (including
all of the Schedules, Annexes and Exhibits hereto) and not to any particular
provision of this Agreement; (c) Article, Section, Exhibit, Annex and Schedule
references are to the Articles, Sections, Exhibits, Annexes and Schedules to
this Agreement unless otherwise specified; (d) unless otherwise stated, all
references to any agreement shall be deemed to include the exhibits, schedules
and annexes to such agreement; (e) the word “including” and words of similar
import when used in this Agreement shall mean “including, without limitation,”
unless otherwise specified; (f) the word “or” shall not be exclusive; (g) unless
otherwise specified in a particular case, the word “days” refers to calendar
days; (h) references to “business day” shall mean any day other than a Saturday,
a Sunday or a day on which banking institutions are generally authorized or
required by Law to close in New York, New York; (i) references herein to this
Agreement or any other agreement contemplated herein shall be deemed to refer to
this Agreement or such other agreement as of the date on which it is executed
and as it may be amended, modified or supplemented thereafter, unless otherwise
specified; and (j) unless expressly stated to the contrary in this Agreement,
all references to “the date hereof,” “the date of this Agreement,” “hereby” and
“hereupon” and words of similar import shall all be references to May 31, 2017.

Section 8.21. Mutual Drafting. This Agreement shall be deemed to be the joint
work product of the Parties and any rule of construction that a document shall
be interpreted or construed against a drafter of such document shall not be
applicable to this Agreement.

[Remainder of page intentionally left blank]

 

-21-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives as of the date first written above.

 

TEGNA INC. By:  

/s/ Todd A. Mayman

  Name: Todd A. Mayman  

Title:   Executive Vice President, Chief

    Legal and Administrative Officer

CARS.COM INC. By:  

/s/ Todd A. Mayman

  Name: Todd A. Mayman   Title:   Vice President

[Signature Page to Transition Services Agreement]